74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert S. CLEMENTS, Plaintiff-Appellant,v.Bill TWIFORD;  Phil Johnson, Supervisor, Wood Shop,Defendants-Appellees.
No. 95-7177.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  January 11, 1996.

Robert S. Clements, Appellant Pro Se.  Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order entering judgment in favor of the Defendants in Appellant's 42 U.S.C. Sec. 1983 (1988) action alleging racial discrimination.*  We have reviewed the record, including an audiotape of the hearing, and find no reversible error.  There was evidence at trial from which the magistrate judge could have determined that Appellant was terminated from his job due to his involvement in a fight, and Appellees did not terminate him or set his pay rate based on any racial reason.  We will not reweigh the evidence or review the credibility determinations of the magistrate judge.  See GSM Dealer Servs. v. Chrysler Corp., 32 F.3d 139, 142 (4th Cir.1994).  Accordingly, we affirm.  Clements v. Twiford, CA-94-669-CV-3 (E.D.Va. July 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)